  Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 1 of 14



               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                       BROWNSVILLE DIVISION

                                                   )
STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )   Case No. 1:18-cv-00068
                                                   )
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                          Defendants-Intervenors. )
                                                   )

  PLAINTIFF STATES’ RESPONSE TO DEFENDANT-INTERVENORS’
       MOTION TO STRIKE PLAINTIFF STATES’ EXPERTS
    Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 2 of 14



                                 INTRODUCTION

      In their motion to strike Plaintiff States’ experts, Defendant-Intervenors retry

arguments that they have already made and lost. As the Court recognized when it

ruled on the motion for preliminary injunction, Plaintiff States offer opinions from

two well-qualified expert witnesses, and those opinions are confirmed by Defendant-

Intervenors’ own evidence.

      To the extent that Defendant-Intervenors’ arguments are reconsidered, they

go to the weight that should be given to the opinions, not their admissibility. That is

particularly so in this case, as this is a bench trial where the Daubert standards serve

a lesser purpose. Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000). Plaintiff States

offer opinions on labor markets from an economist with a Ph.D. from the

Massachusetts Institute of Technology and 30 years of experience in the field. And

they offer opinions on demographic trends from the Texas State Demographer. Those

opinions are confirmed by numerous other witnesses, including Defendant-

Intervenors’ own economists and demographer. The Court relied on Plaintiff States’

experts when it ruled that Plaintiff States have standing, and Defendant-Intervenors

offer no reason for the Court to depart from that reliance, let alone strike the experts

completely.

   STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

      1.      Whether, in advance of a bench trial, the Court should strike Plaintiff

States’ experts when they offer opinions that are confirmed by Defendant-

Intervenors’ own witnesses.



                                           2
    Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 3 of 14



                        SUMMARY OF THE ARGUMENT

      2.     At the threshold, motions such as this are nearly useless in bench trials,

let alone before the Court rules on a motion for summary judgment. This Court as

both the trier of fact and evidentiary gatekeeper is more than equipped to consider

the expert testimony and give it the weight it deserves.

      3.     But even setting that aside, Defendant-Intervenors’ motion also fails on

its merits for several reasons. Both experts easily pass the bar for qualifications, and

any complaints related to an alleged lack of a research specialization goes to the

weight of the opinions, not their admissibility. Next, both experts utilized reliable

methods by employing the level of intellectual rigor that is expected of an expert in

their fields. In fact, the results of those methods are confirmed by Defendant-

Intervenors’ own experts. Defendant-Intervenors’ attack on the factual basis for each

opinion goes to the weight, not admissibility, of the opinions. And the relevance

arguments in the motion fail because the opinions are helpful—and therefore

relevant—to determining Plaintiff States’ standing.

                                    ARGUMENT

      4.     Since this case began, Plaintiff States have offered the expert opinions

of Dr. Donald Deere, Ph.D., and Dr. Lloyd Potter, Ph.D., related to standing. These

straightforward expert opinions are:

             1. The addition of over a half-million work-eligible DACA
             recipients places downward pressure on labor markets and
             increases competition for citizens;

             2. Because DACA recipients cost less to employ under the
             Affordable Care Act, an employer wishing to minimize


                                           3
      Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 4 of 14



               costs may rationally prefer to hire a DACA recipient as
               opposed to someone legally in the state; 1 and

               3. Some DACA recipients could be expected to migrate out
               of the United States if they lose work authorization. 2

Even though they have already challenged those opinions at the preliminary

injunction stage, Defendant-Intervenors have repackaged their unsuccessful

arguments into this current motion. They once again attack based on arguments

related to qualifications, reliability, and relevance. Yet each of these recycled

arguments fail, just as they did before.

1.      Motions to strike expert testimony serve little purpose in bench trials.

        5.     As an initial matter, motions to exclude expert testimony such as this

serve little purpose in bench trials, let alone before the Court rules on a pending

motion for summary judgment.

        6.     In Daubert, the overriding concern was exposing a jury to confusing and

unreliable expert testimony, not exposing a district court to such evidence. See

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 595-597 (1993). When a district

court sits as the trier of fact, as is the case here, “[m]ost of the safeguards provided

for in Daubert are not as essential . . . .” Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir.

2000). Defendant-Intervenors’ motion calling for the rigid application of the Daubert

factors should therefore be denied out of hand “because [this Court] is both

gatekeeper and fact-finder and any taint to the fact-finder by admitting irrelevant or




1   See Exhibit A attached hereto (Deere supplemental expert report).
2   See Exhibit B attached hereto (Potter expert report).

                                           4
     Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 5 of 14



unreliable evidence is mitigated.” Shafer v. LG Elecs. U.S.A., Inc., No. 4:09-CV-105-

Y, 2010 WL 8757823, at *3 (N.D. Tex. Sept. 30, 2010) (citing Whitehouse Hotel Ltd.

P’ship v. Comm’r of Internal Revenue, 615 F.3d 321, 2010 WL 3133374, at *7 (5th Cir.

Aug. 10, 2010)).

       7.    The Court should take the same tact it took at the preliminary

injunction phase—admit the expert testimony and ascribe it the weight that it

deserves. Compare Def.-Intervenors’ Opp’n to Pls.’ Mot. for Prelim. Inj. 25–26, ECF

No. 224 (challenging Dr. Deere’s opinions), and id. at 18–20 (challenging Dr. Potter’s

opinion), with ECF No. 319 at 38–39 (crediting Dr. Deere’s opinions after considering

Defendant-Intervenors’ arguments), and id. at 49 (crediting Dr. Potter’s testimony

after considering Defendant-Intervenors’ arguments); see also Williams v. Illinois,

567 U.S. 50, 69 (2012) (“When the judge sits as the trier of fact, it is presumed that

the judge will understand the limited reason for the disclosure of the underlying

inadmissible information and will not rely on that information for any improper

purpose”).

2.     Dr. Deere and Dr. Potter are qualified to offer opinions on basic
       concepts in fields they have been practicing in for decades.

       8.    Defendant-Intervenors      first   argue   that   Dr.   Deere   lacks   the

qualifications to opine about basic concepts of labor economics and that Dr. Potter

lacks the qualifications to opine about basic concepts in demography. Yet both experts

are extremely qualified to provide these straightforward opinions.

       9.    It is well-established that a witness can be qualified as an expert “by

knowledge, skill, experience, training, or education . . . .” Fed. R. Evid. 702; see also


                                           5
    Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 6 of 14



Rushing v. Kan. City S. Ry. Co., 185 F.3d 496, 507 (5th Cir. 1999), superseded by

statute on other grounds as noted in Mathis v. Exxon Corp., 302 F.3d 448, 459 n.16

(5th Cir. 2002). And “[a]s long as some reasonable indication of qualifications is

adduced, the court may admit the evidence without abdicating its gate-keeping

function.” Rushing, 185 F.3d at 507. Here, both experts easily pass this bar for

qualification.

      10.    Dr. Deere is a labor economist with over 30 years of experience in the

field. See Ex. A at ¶¶ 2–3. He holds a Ph.D. in economics from the Massachusetts

Institute of Technology and an undergraduate degree in economics from Texas A&M

University. Id. at ¶ 3. He has taught labor economics, economic principles, and public

finance at Texas A&M University, Massachusetts Institute of Technology, and the

University of California Santa Barbara. Id. at ¶¶ 2–3. In addition to teaching, he has

also served as the Associate Director of the George Bush School of Government and

Public Service. Id. at ¶ 2. Dr. Deere’s research concentrates on labor markets and

public policy affecting wages and employment. See Donald R. Deere, Ph. D., available

at http://www.welchcon.com/index.php/donald-r-deere-ph-d (last visited June 10,

2019). He’s been published in numerous professional peer-reviewed journals,

including the American Economic Review, the Journal of Political Economy, the

Quarterly Journal of Economics, and the Journal of Labor Economics. Ex. A at ¶ 3.

There is little doubt that through this education, training, and experience, Dr. Deere

is qualified to provide the limited opinions related to labor economics contained in his

report.



                                           6
    Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 7 of 14



      11.    Likewise, Dr. Potter is the Texas State Demographer. He holds a Ph.D.

in Demography and Sociology from The University of Texas at Austin along with

several other advanced degrees. See Ex. B at ¶ 2. He is currently the Interim Dean of

the College of Public Policy and tenured professor of demography at The University

of Texas at San Antonio. Id.; see also Press Release, The Univ. of Tex. at San Antonio

College of Public Policy, Lloyd Potter Named Interim Dean of the College of Public

Policy (Jan. 23, 2019), available at http://copp.utsa.edu/lloyd-potter-named-interim-

dean-of-the-college-of-public-policy/ (last visited June 10, 2019). He serves as the

director of the University’s Institute for Demographic and Socioeconomic Research.

Id. His current research focuses on public policy and health-related demographic

topics and training applied demographers. Id. As Texas State Demographer, a

position he has held since 2010, Dr. Potter is responsible for producing and

disseminating population estimates and projections for Texas, as well as other

demographic information. Ex. B at ¶ 2; see also About Us, Texas Demographic Center,

available at https://demographics.texas.gov/AboutUs (last visited June 10, 2019). As

was the case with Dr. Deere, Dr. Potter has the robust education, training, and

experience necessary to opine about straightforward concepts within his field.

      12.    Because Defendant-Intervenors cannot challenge these credentials head

on, they are left arguing that these experts do not have narrow research

specializations related to immigration. Mot. to Strike Pls.’ Experts 5, 13, ECF No.

390. Yet the lack of a specialization does not affect the admissibility of the opinion,

but only its weight. See Cedar Lodge Plantation, L.L.C. v. CSHV Fairway View I,



                                          7
     Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 8 of 14



L.L.C., 753 F. App’x 191, 195 (5th Cir. 2018) (‘“A lack of specialization should

generally go to the weight of the evidence rather than its admissibility,” and “an

expert witness is not strictly confined to his area of practice, but may testify

concerning related applications.”’) (first quoting United States v. Wen Chyu Liu, 716

F.3d 159, 168-69 (5th Cir. 2013); then quoting Wheeler v. John Deere Co., 935 F.2d

1090, 1100 (10th Cir. 1991)). Hence, Defendant-Intervenors’ arguments about

specializations does not justify exclusion.

3.     Dr. Deere’s and Dr. Potter’s methodology results in conclusions that
       are confirmed by Defendant-Intervenors’ experts.

       13.    Defendant-Intervenors’ reliability arguments are similarly unavailing.

As a general matter, expert testimony is admissible when it is reliable and it assists

the trier of fact. See Fed. R. Evid. 702. “[T]he rejection of expert testimony is the

exception rather than the rule.” See Fed. R. Evid. 702 advisory committee’s notes to

2000 amendments. Courts “have considerable leeway in deciding in a particular case

how to go about determining whether particular expert testimony is reliable.” Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). The test for reliability is flexible

with no single factor being dispositive. See id. at 141–42 (“But, as the Court stated in

Daubert, the test of reliability is ‘flexible,’ and Daubert’s list of specific factors neither

necessarily nor exclusively applies to all experts or in every case. Rather, the law

grants a district court the same broad latitude when it decides how to determine

reliability as it enjoys in respect to its ultimate reliability determination.”

(citing General Electric Co. v. Joiner, 522 U.S. 136, 143 (1997))). Ultimately, the

Court’s responsibility “is to make certain that an expert, whether basing testimony


                                              8
    Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 9 of 14



upon professional studies or personal experience, employs in the courtroom the same

level of intellectual rigor that characterizes the practice of an expert in the relevant

field.’” Skidmore v. Precision Printing and Packaging, Inc., 188 F.3d 606, 618 (5th

Cir. 1999) (quoting Kumho Tire, 526 U.S. at 152).

      14.    Regardless of Defendant-Intervenors’ criticism of their ultimate

opinions, nothing about the methodology used by Dr. Deere and Dr. Potter is

unreliable. Moore v. Ashland Chem., Inc., 151 F.3d 269, 276 (5th Cir. 1998) (en banc)

(“The proponent need not prove to the judge that the expert’s testimony is correct,

but she must prove by a preponderance of the evidence that the testimony is

reliable”); In re Crounse, No. 1:14-cv-154-SA-DAS, 2016 WL 5108008, at *3 (N.D.

Miss. Sept. 20, 2016) (“Under the Daubert/Kumho standards and their progeny, it is

not the court’s duty to determine in a motion in limine whether the expert in question

is correct”). Both witnesses have undoubtedly exercised the same level of intellectual

rigor that is customary in their respective social science. See United States v.

Simmons, 470 F.3d 1115, 1123 (5th Cir. 2006) (explaining that the Fifth Circuit has

concluded that certain “soft sciences” involve “necessarily diminished methodological

precision” when compared to other scientific disciplines like mathematics and

engineering). Dr. Deere looked at data related to the DACA population, reviewed

relevant literature, and applied both to the facts at hand utilizing his “knowledge,

skill, experience, training, or education” and basic concepts of labor economics.

Similarly, Dr. Potter reviewed the relevant literature and reached his conclusion




                                           9
   Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 10 of 14



about DACA recipients leaving the United States utilizing his “knowledge, skill,

experience, training, or education” and basic concepts of demography.

      15.    Notably, these methods produced opinions with which Defendant

Intervenors’ own experts and amici curiae agreed. For instance, Dr. Ike Brannon

agreed with Dr. Deere that DACA increases “competition with other people who are

citizens who are also competing for those low skilled jobs[.]” ECF No. 319 at 39 (citing

ECF No. 289-3 at 141). Dr. Meg Wiehe and Dr. Misha Hill confirm that “the work

authorizations and deferral from deportation provided by DACA allow recipients to

better compete with legally present workers.” ECF No. 400-1 at 73. Additionally, amici

curiae in this case admitted that they have previously hired DACA recipients in lieu

of citizens and that “they would hire non-DACA employees if the DACA program

ceased.” ECF No. 319 at 39 (citing ECF No. 221-1 at 20). Similarly, Dr. Tom Wong’s

study conclusively puts to rest any issue with the accuracy of Dr. Potter’s opinion that

indeed some DACA recipients are either “likely or very likely to leave if the DACA

program ended.” Id. at 49 (citing ECF No. 219-2 at 4). Likewise, Defendant-

Intervenors introduced an article relied on by Dr. Deere in their briefing on the

motion for preliminary injunction. ECF No. 225-5 at 55. They selectively quote that

article claiming that the studies regarding effect of illegal immigrants on wages

hovers around zero. The author’s conclusion just one page later, however, is much

more explicit:

      In contrast to the confusing array of results that now permeate the
      literature, the evidence consistently suggests that immigration has
      indeed harmed the employment opportunities of competing native
      workers.


                                          10
   Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 11 of 14



ECF No. 225-5 at 58 (emphasis added). Any arguments regarding the methodology of

Plaintiff States’ experts overlooks Defendant-Intervenors’ own evidence that confirms

the experts’ conclusions.

      16.    Despite this, Defendant Intervenors fixate on the fact that these experts

did not interview DACA recipients or hiring managers or complete a quantitative

analysis. Again, this argument misses the mark because “an attack on data relied on

by an expert generally goes to the weight to be given, rather than the admissibility

of, his testimony.” Nielsen v. Alcon, Inc., No. 3-08-CV-2239-B-BD, 2011 WL 4529762,

at *7 (N.D. Tex. Sept. 2, 2011) (citing Anascape, Ltd v. Microsoft Corp., No. 9-06-CV-

158, 2008 WL 7180757, at *2 (E.D. Tex. Apr. 28, 2008)); see also Primrose Operating

Co. v. Nat’l Am. Ins. Co., 382 F.3d 546, 562 (5th Cir. 2004); United States v. 14.38

Acres of Land, 80 F.3d 1074, 1077 (5th Cir. 1996) (“As a general rule, questions

relating to the bases and sources of an expert’s opinion affect the weight to be

assigned that opinion rather than its admissibility and should be left for the jury’s

consideration”); Thomas v. Deloitte Consulting LP, No. 3-02-CV-0343-M, 2004 WL

5499955, at *4 (N.D. Tex. Nov. 30, 2004) (noting that to the extent a party disputes

an experts ultimate opinions, such disagreement is “grist for the [tier of fact].”)

(quoting Carroll v. Morgan, 17 F.3d 787, 790 (5th Cir. 1994)). Defendant-Intervenors’

arguments are better resolved through cross-examination and contrary evidence than

a motion such as this. See Daubert, 509 U.S. at 596 (“Vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are

the traditional and appropriate means of attacking shaky but admissible evidence”);



                                         11
     Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 12 of 14



Fed. R. Evid. 702, advisory committee’s notes to 2000 amendments (explaining that

Daubert did not work a “seachange over federal evidence law,” and “the trial court’s

role as gatekeeper is not intended to serve as a replacement for the adversary

system”) (quoting 14.38 Acres of Land, 80 F.3d at 1078). Defendant-Intervenors have

deposed both Dr. Potter and Dr. Deere, and they have presented expert opinions in

response. Simply put, this Court is more than capable of giving expert testimony the

weight that it deserves without the wholesale exclusion Defendant-Intervenors seek.

4.     The Court has already ruled that the challenged expert opinions are
       relevant to Plaintiff States’ standing.

       17.   Finally, Defendant Intervenors argue that the opinions are not helpful

to the Court, so they are irrelevant. But the opinions are undoubtedly relevant to the

issue of standing. Roman v. W. Mfg., Inc., 691 F.3d 686, 694 (5th Cir. 2012) (citing

Fed. R. Evid. 702(a)). In fact, the Court has cited these opinions in deciding that

standing exists. ECF No. 319 at 38–39, 49.

       18.   Defendant-Intervenors’ relevance arguments related to the absence of a

quantitative analysis of the damage caused by DACA recipients are also wrong. As

this Court has already held, Article III standing does not hinge on the damage caused

by any specific DACA recipient but instead the damage caused by the entire program.

Id. at 50–51; see also OCA-Greater Houston v. Texas, 867 F.3d 604, 612 (5th Cir. 2017)

(‘“[T]he injury in fact requirement under Article III is qualitative, not quantitative,

in nature”’ (quoting Ass’n of Cmty. Orgs. for Reform Now v. Fowler, 178 F.3d 350,

357–58 (5th Cir. 1999))). As a result, the fact that Dr. Deere and Dr. Potter did not




                                          12
   Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 13 of 14



perform a quantitative analysis about the damages underpinning standing does not

render their opinions somehow irrelevant.

                                   CONCLUSION

      19.    At the heart of their motion to strike, Defendant-Intervenors complain

about expert opinions that are confirmed by their own witnesses. Defendant-

Intervenors’ arguments all go to the weight to give the opinions, not their

admissibility. And the Court has already afforded those opinions the proper weight

in deciding that Plaintiff States have standing to bring this suit. As such, Plaintiff

States respectfully request that the Court deny Defendant-Intervenors’ motion to

strike Dr. Deere and Dr. Potter.




                                         13
   Case 1:18-cv-00068 Document 411 Filed on 06/26/19 in TXSD Page 14 of 14



 June 26, 2019                              Respectfully submitted.

 STEVE MARSHALL                             KEN PAXTON
 Attorney General of Alabama                Attorney General of Texas

 LESLIE RUTLEDGE                            JEFFREY C. MATEER
 Attorney General of Arkansas               First Assistant Attorney General

 DEREK SCHMIDT                              RYAN L. BANGERT
 Attorney General of Kansas                 Deputy Attorney General for Legal Counsel

 JEFF LANDRY                                /s/ Todd Lawrence Disher
 Attorney General of Louisiana              TODD LAWRENCE DISHER
                                            Attorney-in-Charge
 DOUGLAS J. PETERSON                        Trial Counsel for Civil Litigation
 Attorney General of Nebraska               Tx. State Bar No. 24081854
                                            Southern District of Texas No. 2985472
 ALAN WILSON                                Tel.: (512) 463-2100; Fax: (512) 936-0545
 Attorney General of South Carolina         todd.disher@oag.texas.gov
                                            P.O. Box 12548
 PATRICK MORRISEY                           Austin, Texas 78711-2548
 Attorney General of West Virginia
                                            MICHAEL TOTH
                                            Special Counsel for Civil Litigation

                                            ADAM ARTHUR BIGGS
                                            Assistant Attorney General

                                           COUNSEL FOR PLAINTIFF STATES



                           CERTIFICATE OF SERVICE

        I certify that on June 26, 2019, this document was electronically filed with the
Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all counsel of record.


                                        /s/ Todd Lawrence Disher
                                        TODD LAWRENCE DISHER
                                        Trial Counsel for Civil Litigation

                                        COUNSEL FOR PLAINTIFF STATES


                                          14
Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 1 of 16




                   Exhibit A
     Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 2 of 16



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,                       )
                                              )
                    Plaintiffs,               )
                                              )
v.                                            )     Civil Action No.
                                              )
UNITED STATES OF AMERICA, et al.,             )
                                              )
                    Defendants                )


        SUPPLEMENTAL DECLARATION OF DONALD DEERE, Ph.D.

        My name is Donald Deere, and I am over the age of 18 and fully competent in

all respects to make this declaration. I have personal knowledge and expertise of the

matters herein stated.

                                  Qualifications

        1.    I am a Senior Economist for Welch Consulting, a firm that provides

expert services in economics and statistics to the legal community, as well as general

consulting in economics and statistics. Previously, I served as a Senior Economist for

Unicon Research Corporation, a firm that conducted grant and contract research for

U.S. government agencies.

        2.    In 2007, I retired from the tenured faculty of the Department of

Economics at Texas A&M University, where I taught courses in labor economics,

statistics, and public finance. I have since served as an Adjunct Associate Professor

of Economics at Texas A&M University. Formerly, I was Associate Director of the



                                          1
    Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 3 of 16



George Bush School of Government and Public Service, where I also taught as a

member of the visiting faculty in 2008.

       3.       I received training in economics and statistics at the Massachusetts

Institute of Technology, where I earned a Ph.D. in Economics in 1983. I have taught

at M.I.T., the University of California, Santa Barbara, and Texas A&M University.

My research has been published in numerous professional, peer-reviewed journals,

including the American Economic Review, the Journal of Political Economy, the

Quarterly Journal of Economics, and the Journal of Labor Economics.

       4.       Attached to this declaration are true and correct copies of the following

documents:

               Appendix 1 includes my curriculum vitae and a list of my publications.

               Appendix 2 sets forth the cases in which I have testified in deposition or

                at trial during the last four years.

                                     Scope of Inquiry

       5.       I have been retained in this case by the Office of the Attorney General

of Texas to examine the potential economic impact on the labor market of the

Department of Homeland Security Memorandum dated June 15, 2012 (“DHS

Memorandum”)1, with particular focus on the interaction between the DHS

Memorandum and the employer mandate provisions in the Affordable Care Act

(“ACA”).


1 The DHS Memorandum regards the exercise of “prosecutorial discretion” for certain
immigrants who are not lawfully present. The subject of the DHS Memorandum, from Janet
Napolitano, Secretary of Homeland Security, is “Exercising Prosecutorial Discretion with
Respect to Individuals Who Came to the United States as Children.”
                                              2
    Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 4 of 16



       6.     My billing rate for this matter is $525 per hour.

                      Background on the Affordable Care Act
                           and the DHS Memorandum

       7.     It is my understanding that as a result of the DHS Memorandum the

number of immigrants who are not lawfully present with an Employment

Authorization Document (“EAD”) has expanded nationwide.2 I also understand that

these individuals authorized to work are not eligible for the premium subsidies

provided by the ACA.3

       8.     The Congressional Budget Office and the Joint Committee on Taxation

in March 2012 estimated the impact of the ACA on nonelderly workers and their

families who were projected to receive employment-based coverage in 2016 in the

absence of the ACA. The resulting estimates are that 64 million of these individuals

will be eligible for subsidies in the exchanges under the ACA.4




2 DACA_Population_Data_Mar_31_2018, available at https://www.uscis.gov/tools/reports-
studies/immigration-forms-data.
3   HealthCare.gov, Immigration status and the Marketplace, available at
https://www.healthcare.gov/immigrants/immigration-status. See also, 8 U.S. Code § 1611 -
Aliens who are not qualified aliens ineligible for Federal public benefits, and 45 CFR 152.2 –
Definitions, Legal Information Institute.
4 Congressional Budget Office, CBO and JCT’s Estimates of the Effects of the Affordable Care

Act on the Number of People Obtaining Employment-Based Health Insurance at 12-14 (Mar.
2012), available at http://www.cbo.gov/sites/default/files/03-15-ACA_and_Insurance_2.pdf.
An estimated 8.7 million Marketplace Enrollees were receiving Advance Premium Tax
Credits in February 2017. See Kaiser Family Foundation, Estimated Total Premium Tax
Credits Received by Marketplace Enrollees, available at https://www.kff.org/state-
category/health-reform/february-2017-marketplace-enrollment/.


                                              3
    Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 5 of 16



       9.    The ACA mandates that employers with 50 or more full-time employees

offer health insurance that provides “minimum value” and is “affordable” to their full-

time employees.5

       10.   To my knowledge, “minimum value” requires that health insurance pay

at least 60% of the cost of covered services for employees and their children up to age

26. The ACA does not require the employer to pay the entire cost of this coverage, but

the mandate to be “affordable” requires that the cost to the employee for this coverage

be no more than 9.56% of the employee’s income.6

       11.   An employer offering coverage that does not provide “minimum value”

or is not “affordable” will owe a penalty under the ACA if any of its employees

purchases coverage on the insurance exchange and receives a premium subsidy. It is

my understanding that this penalty is the lesser of a) $2,320 per year per employee

after the first 30 employees, or b) $3,480 per year per employee receiving a premium

subsidy.7




5 Internal Revenue Service, Questions and Answers on Employer Shared Responsibility
Provisions Under the Affordable Care Act at Question 1 (2018), available at
https://www.irs.gov/affordable-care-act/employers/questions-and-answers-on-employer-
shared-responsibility-provisions-under-the-affordable-care-act.
6 Internal Revenue Service, Questions and Answers on Employer Shared Responsibility

Provisions Under the Affordable Care Act, supra, at Questions 38-41.
7 Internal Revenue Service, Questions and Answers on Employer Shared Responsibility

Provisions Under the Affordable Care Act, supra, at Questions 52-54. See also, Edward A.
Morse, Lifting the Fog: Navigating Penalties in the Affordable Care Act, 46 CREIGHTON L.
REV. 207, 221-22 (2013). For the $3,480 penalty to apply, the employer must have less than
a minimum of 26.7% of its employees receiving a premium subsidy. This cutoff % rises with
the number of employees—to 46.7% for an employer with 100 total employees and to a
maximum of 66.7% (the cutoff % equals 2/3 – 20/# employees).


                                            4
    Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 6 of 16



       12.    Because this penalty is not a deductible expense for the employer from

federal (and possibly state) income taxes,8 the before-tax penalty amount, which

would be compared to the wage, is even larger.9

                       Interaction of the DHS Memorandum
                         and the ACA on the Labor Market

       13.    As a threshold matter, the addition of some 694,000 work-eligible

individuals nationwide, with 114,000 of these in Texas, will, other things equal, put

downward pressure on wages and make it more difficult for some U.S. citizens to find

employment.10 In addition, the interaction of the DHS Memorandum and the ACA

will further impact employment and wages in the labor market.11

       14.    Consider an employer facing this penalty that is considering hiring one

of two prospective employees. These two employees are equally productive and are

the same in all relevant aspects to this employer, except that applicant A is a U.S.

citizen and applicant B is a DACA recipient holding an EAD.

       15.    Assume applicants A and B are relatively low skilled, so that the cost to

the employee of the coverage offered by this employer exceeds 9.56% of the wage that

would be offered to them. Also assume that this employer expects less than 25% of

its employees to obtain a premium subsidy.




8 Morse, supra, at 223.
9 For an employer facing a 21% federal corporate income tax rate and the $3,480 penalty, the
equivalent annual before-tax amount is at least $4,405.06.
10 See DACA_Population_Data_Mar_31_2018, supra.

11 As an example, for the employer in footnote 9, the penalty would increase the relative

annual cost of employing a worker for 30 hours per week at the federal minimum wage who
receives a premium subsidy by almost 40%.
                                             5
     Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 7 of 16



        16.   In this scenario, the employer would expect applicant A to be more

expensive to employ than applicant B because of the interaction of the ACA penalties

described above and the DHS Memorandum. There is an extra cost of $3,480 per year

(plus the tax impact noted above) from hiring applicant A if applicant A will receive

a premium subsidy. In contrast, hiring applicant B entails no extra cost because

applicant B is not eligible for a premium subsidy.

        17.   An employer subject to the ACA penalties described above that is

operating to minimize its expected cost of operations will hire applicant B instead of

applicant A. Applicant A, therefore, will take longer to find employment and the

resulting employment is more likely to occur at a lower wage.

        18.   Depending on the employee cost of insurance, the incentive to hire

applicant B can occur at a range of wage levels, as illustrated in the following two

examples.

Example 1

        19.   In addition to the above facts, suppose that applicants A and B would be

paid the federal minimum wage of $7.25 per hour. Assuming 30 hours per week (the

definition of full time in the ACA), a monthly employee cost of $90.10 or greater ($7.25

x 130 hours x 9.56%) would make the employer-provided coverage not “affordable”

and would make applicant A eligible for the premium subsidy and potentially trigger

the extra $3,480 per year cost (plus the tax impact) from hiring applicant A.12 There

is no extra cost from hiring applicant B.


12At 40 hours per week, the monthly employee cost would have to be no more than $120.13
to be “affordable.”
                                            6
     Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 8 of 16



        20.    As a result, the employer will hire applicant B instead of applicant A if

the employer is operating to minimize its expected cost of operations.

Example 2

        21.    As an alternative, suppose that applicants A and B would be paid

$30,000 per year (about twice the federal minimum wage for 40 hours per week).13 A

monthly employee cost for employee and dependent coverage in excess of $239.00

(9.56% x $30,000/12) would not be “affordable” and would make applicant A eligible

for the premium subsidy and potentially trigger the extra $3,480 per year cost (plus

the tax impact) from hiring applicant A. Again, there is no extra cost from hiring

applicant B.

        22.    Similar to the previous example, the employer in this example would be

expected to hire applicant B instead of applicant A in an effort to minimize costs.

                 Other Aspects of the Impact of the DHS Memorandum
                                 on the Labor Market

        23.    Economic theory implies that the demand curve for a labor input slopes

downward.14 In other words, as the price (or wage) of a labor input decreases, other

things equal, more of that labor input will be used by employers. Conversely, as more

of a labor input is made available, such as via immigration, the wage of that labor


13 Using 35 hours per week instead of the ACA limit of 30 to define full-time, the U.S. Census
Bureau reports that more than 23.8 million persons were employed full-time and full-year in
2016 with annual earnings below $30,000. U.S. Census Bureau, Current Population Survey,
2017 Annual Social and Economic Supplement at Table PINC-10, available at
https://www.census.gov/data/tables/time-series/demo/income-poverty/cps-pinc/pinc-
10.2016.html.
14 See, for example, Hal R. Varian, Intermediate Microeconomics: A Modern Approach, W.

W. Norton & Company: New York, 1987, p. 327.


                                              7
     Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 9 of 16



input will fall, other things equal. Although the theoretical implication that, other

things equal, immigration reduces the wages of native workers with the same skills

is clear, there is no consensus in the economic literature on the magnitude of this

effect.15

                                     Conclusion

        24.   The DHS Memorandum and its interaction with the mandate provisions

of the ACA gives employers a financial incentive to hire an immigrant who is not

lawfully present and who is authorized to work instead of an identically skilled citizen

in certain instances.

        25.   Based on my knowledge and expertise in labor economics, it is my expert

opinion that as a result of DHS Memorandum and its interaction with the ACA, there

will be relatively less hiring of U.S. citizens and relatively lower wages on average for

those who are hired. The interplay between the DHS Memorandum and the ACA

makes some U.S citizens more expensive to hire than equally productive immigrants

who are not lawfully present.

        26.   This result will have adverse consequences for certain U.S. citizens

because some employers will find it financially advantageous to hire an immigrant




15See, for example, George J. Borjas, “The Labor Demand Curve Is Downward Sloping:
Reexamining the Impact of Immigration on the Labor Market,” The Quarterly Journal of
Economics, Vol. 118, No. 4 (2003), pp. 1335-1374, and David Card, “Immigrant Inflows,
Native Outflows, and the Local Labor Market Impacts of Higher Immigration,” Journal of
Labor Economics, Vol. 19, No. 1 (2001), pp. 22-64.



                                           8
Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 10 of 16
Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 11 of 16




                              Appendix 1
                  Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 12 of 16




                                           Donald R. Deere, Ph.D.
   WELCH CONSULTING                        Donald R. Deere is a Senior Economist in the Bryan, Texas office of Welch Consulting.
  1716 Briarcrest Drive, Suite 700         Dr. Deere’s work has included statistical and economic analysis in cases involving claims of
                 Bryan, TX 77802
                                           discrimination in employment, housing, transportation and insurance, in cases involving wage
                    979.691.0704
         DDeere@welchcon.com               and hour violations, and in cases involving lost earnings or commercial damages. He also has
                                           conducted analyses of compensation practices for internal and OFCCP audit purposes. Dr. Deere
                   EDUCATION               has provided testimony in cases in both state and federal courts.

                    Ph.D., Economics
Massachusetts Institute of Technology      Dr. Deere has a Ph.D. in economics from the Massachusetts Institute of Technology. In 2007, Dr.
        Cambridge, Massachusetts           Deere retired from the tenured faculty of the Department of Economics at Texas A&M University,
                                1983
                                           where he taught courses in labor economics, economic principles and public finance. While at
                      B.S., Economics      Texas A&M University, he also taught graduate statistics in, and was Associate Director of the
                Texas A&M University
                                           George Bush School of Government and Public Service. Dr. Deere also is Senior Economist for
                College Station, Texas
                                  1978     Unicon Research Corporation, where he served as Vice President from 2001-2004. Dr. Deere’s
                                           research has concentrated primarily on labor markets and public policy affecting wages and
            PROFESSIONAL                   employment. His research has been published in numerous professional peer-reviewed journals,
              EXPERIENCE                   including the American Economic Review, the Journal of Political Economy, the Quarterly Journal
                     Senior Economist      of Economics, and the Journal of Labor Economics.
                     Welch Consulting
                         Bryan, Texas
                       2005 – Present
                                           PUBLICATIONS
                  Senior Economist
        Unicon Research Corporation        “Analyzing Reductions in Force and Other Termination Decisions,” with James E. Pearce in
                       Bryan, Texas        Adverse Impact Analysis: Understanding Data, Statistics, and Risk, edited by Scott B. Morris and
                       2001 – 2016
                                           Eric M. Dunleavy, Routledge Taylor & Francis Group, (2017): 239-257.
Adjunct Associate Professor of Economics
                 Texas A&M University      “Minimum Sense,” NBIZ Magazine, (Winter 2006):8-10. Also found on NBIZMag.com.
                 College Station, Texas
                           2007 – 2009     “Educational Wage Premia and the U.S. Income Distribution: A Survey,” with Jelena Vesovic in
                        2010 – Present
                                           Handbook of the Economics of Education, edited by E. Hanushek and F. Welch, Elsevier Science,
                    Visiting Faculty       (2006):255-306.
 George Bush School of Government
                 and Public Service        “Inequality, Incentives, and Opportunity,” with F. Welch. Social Philosophy & Policy, 19, no. 1,
             Texas A&M University          (Winter 2002). Also in Should Differences in Income and Wealth Matter? edited by E.F. Paul, F.D.
             College Station, Texas
                                           Miller, Jr. and J. Paul. Cambridge University Press (2002):84‑109.
                               2008
   Associate Professor of Economics        “Trends in Wage Inequality in the United States,” in Increasing Inequality in America: The Facts,
               Texas A&M University        Causes, and Consequences, edited by F. Welch. University of Chicago Press, (2001):9-35.
              College Station, Texas
                        1990 – 2007
                                           “Don’t Raise the Minimum Wage - The Bar is Already Too High,” Brief Analysis No. 270, NCPA,
                     Senior Consultant     (June 1998).
                     Welch Consulting
                         Bryan, Texas      “Evidence on Minimum Wages and Employment Following the 1990/91 Increase in the Federal
                          1991 – 2005      Minimum Wage,” with K. Murphy and F. Welch. In Effects of the Minimum Wage, edited by M.
Associate Director for Academic Programs   Kosters. AEI Press, (1996).
 George Bush School of Government
                      and Public Service   “Minimum Sense: Raising Wages from $4.25 to $5.15 an Hour Will Cause Lower Skilled Workers
                  Texas A&M University     to Lose Their Jobs,” Texas Business, (September 1996).
                 College Station, Texas
                            1996 – 1999
                                           “Employment and the 1990/91 Minimum Wage Hike,” with K. Murphy and F. Welch. American
                                           Economic Review, 85, no. 2, (May 1995):232-37.

                                           “Sense and Nonsense on the Minimum Wage,” with K. Murphy and F. Welch. Regulation, 18,
                                           no.1, (1995):47-56.
                    Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 13 of 16




                                              Donald R. Deere, Ph.D.
    WELCH CONSULTING                          PUBLICATIONS (continued)
   1716 Briarcrest Drive, Suite 700
                  Bryan, TX 77802             “Home Equity: Texas Should Unlock This Asset,” The Dallas Morning News, April 23, 1995.
                     979.691.0704
          DDeere@welchcon.com                 “Unionization and Profitability: Evidence of Spillover Effects,” with S.G. Bronars, Journal of
                                              Political Economy, (December 1994):1281-87.

              PROFESSIONAL                    “The Effects of Unions on Firm Behavior: An Empirical Analysis using Firm-Level Data,” with S.G.
                EXPERIENCE                    Bronars and J.S. Tracy, Industrial Relations, (October 1994):426-51.
                              (continued)
                                              “A Study of Nonsubscription to the Texas Workers’ Compensation System: The Employee
Visiting Assistant Professor of Economics
                                              Perspective,” (July 1994) Texas Workers’ Compensation Research Center.
                   University of California
Santa Barbara, California, 1988 – 1989
                                              “A Study of Nonsubscription to the Texas Workers’ Compensation System,” Texas Workers’
      Assistant Professor of Economics        Compensation Research Center, (August 1993).
                  Texas A&M University
                 College Station, Texas
                                              “Union Organizing Activity, Firm Growth, and the Business Cycle,” with S.G. Bronars.
                            1983 –1990
                                              American Economic Review, (March 1993):203-20.

                                              “Unionization, Incomplete Contracting, and Capital Investment,” with S.G. Bronars.
                                              The Journal of Business, (January 1993):117-32.

                                              Review of “Labor Unions and the Economic Performance of Firms,” Industrial and Labor Relations
                                              Review, (July 1993):732-33.

                                              “Unemployment Insurance and Employment.” Journal of Labor Economics, (October 1991):307-24.

                                              “The Threat of Unionization, the Use of Debt, and the Preservation of Shareholder Wealth,” with
                                              S.G. Bronars. Quarterly Journal of Economics, (February 1991):231-54.

                                              “Union Representation Elections and Firm Profitability,” with S.G. Bronars. Industrial Relations,
                                              (Winter 1990):15-37.

                                              “On the Potential for Private Insurers to Reduce the Inefficiencies of Moral Hazard.” International
                                              Review of Law and Economics, (December 1989):219-22.

                                              “Internal Labor Markets, Large Personnel Systems, and the Military.” Economics of Defense
                                              Manpower Conference Final Report, United States Air Force Academy, (June 1988).

                                              “Bilateral Trading as an Efficient Auction Over Time.” Journal of Political Economy, (February
                                              1988):100-15.

                                              “Labor Turnover, Job‑Specific Skills, and Efficiency in a Search Model.” Quarterly Journal of
                                              Economics, (November 1987):815-33.
                                              		
                                              SELECTED WORKING PAPERS

                                              “Plant Closings, Large Layoffs, and Advance Notice Provision,” with S.N. Wiggins.

                                              “Tax Rates, Tax Complexity, and the Usage of Paid Tax Return Preparers,” with C. Wolfe.

                                              “Subscription to Workers’ Compensation in Texas.”

                                              “Heads I Win, Tails You Lose:  The Economic Impact of the Texas Lottery on Demographic
                                              Groups,” with J. Dyer.
               Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 14 of 16




                                         Donald R. Deere, Ph.D.
WELCH CONSULTING                         SELECTED WORKING PAPERS (continued)
1716 Briarcrest Drive, Suite 700
               Bryan, TX 77802           “The Cross Sectional Impact of Unemployment Insurance on Layoffs, Employment, and Wages,”
                  979.691.0704           with J.A. Miron.
       DDeere@welchcon.com
                                         “Part‑Time Employment,” with S.G. Bronars.

                                         “Union Organizing Activity and Union Membership 1973-1988,” with S.G. Bronars.

                                         “Union Membership, Union Organizing Activity, and the Union Wage Differential 1973-1988,” with
                                         S.G. Bronars.

                                         “Competitive Incentives: School Accountability and Student Outcomes in Texas,” with W.E. Strayer.

                                         “Climbing the Economic Ladder,” with A.J. Rettenmaier.

                                         HONORS AND AWARDS

                                         Fellowships:
                                             National Science Foundation Graduate Fellowship.
                                             Rotary Foundation Graduate Fellowship.
                                             Sloan Foundation Dissertation Research Fellowship.

                                         Research Grants/Contracts:
                                            Grant from the Smith Richardson Foundation, “Social Security, Wages and Retirement,” 1995.

                                             Four Contracts with the Texas Workers’ Compensation Research Center, “Nonsubscription to
                                             the Texas Workers’ Compensation System,” 1992-1995.

                                             Grant from the Texas Advanced Research Program, “Unionization, Profitability, and Firm
                                             Behavior,” 1988.

                                             Grant from the U.S. Department of Health and Human Services, “Demand Variability, Structural
                                             Changes in the Labor Market and the Growth of Part‑Time Employment,” with S.G. Bronars,
                                             1984.
   ABOUT WELCH CONSULTING
                                         Peer Review:
   Welch Consulting has more than
      30 years experience assisting      Professional Journals:					
      clients of every size in matters       American Economic Review							
  involving employment issues and            Journal of Political Economy
 complex business litigation across
                                             Quarterly Journal of Economics
      a broad spectrum of industries
      and public sector entities. Our        Journal of Labor Economics
 track record in producing rigorous          Review of Economic Studies
       analyses meeting the highest          Rand Journal of Economics
       standards of accuracy, clarity        Review of Economics and Statistics
       and punctuality makes Welch           Economic Journal
 Consulting a consistent choice for          Industrial Relations
    industry leading companies and           Economic Inquiry
 the nation’s preeminent law firms.
                                             Industrial and Labor Relations Review
    Welch Consulting has offices in          Industrial Relations
          Los Angeles, Texas and             Journal of Labor Research
                  Washington DC.
                                         Grants Competition:
    For more information about our           National Science Foundation
 professionals and services visit us         							
      online at www.welchcon.com
Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 15 of 16




                              Appendix 2
Case 1:18-cv-00068 Document 411-1 Filed on 06/26/19 in TXSD Page 16 of 16



                  Testimony Given in Last 4 Years by Donald Deere


United States of America and the State of Texas, Ex Rel. Keith Waldmann et al. v.
McAllen Medical Center, et al.
Deposition: 11/10/16
In the United States District Court for the Southern District of Texas McAllen Division
Civil Action No. 7:13-cv-495(M)

AJP Oil Company, LLC, D/B/A Grapeland Fuel and BBQ v. Velvin Oil Company, Inc.
Deposition: 07/12/16
In the 3rd District Court of Houston County, Texas
Civil Action No. 14-0217

Kimberly A. Nice, a Personal Representative of the Estate of Shawn R. Nice v. L-3
Communications Vertex Aerospace, LLC, et al
Deposition: 06/17/16
In the United States District Court for the Northern District of Florida, Pensacola
Division
Civil Action No. 3:12-CV-00009-MCR-CJK

Barbara Semons, as Next Friend and Guardian of William Warren v. Houston Party
Rental, Inc. and Sam Houston Area Council Boy Scouts of America
Deposition: 06/12/15
In the 80th Judicial District Court, Harris County, Texas
Cause No. 201407399

Noll, et al. v. Ebay Inc., et al.
Deposition: 09/29/14
United States District Court Northern District of California, San Jose Division
Case No. 5:11-CV-04585-EJD




                                            1                                         2018
Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 1 of 18




                   Exhibit B
     Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 2 of 18



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                           BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,                           )
                                                  )
                     Plaintiffs,                  )
                                                  )
V.                                                )   Civil Action No. - - - - -
                                                  )
UNITED STATES OF AMERICA, et al.,                 )
                                                  )
                     Defendants                   )


                   DECLARATION OF LLOYD B. POTTER, PH.D.



1.      My name is Lloyd B. Potter, and I am over the age of 18 and fully competent

        in all respects to make this declaration. I have personal knowledge and

        expertise of the matters herein stated.

2.      I was appointed State Demographer of Texas in June of 2010. I hold degrees

        of Ph.D. in sociology from The University of Texas at Austin, Master of

        Public Health in epidemiology from Emory University, Master of Science in

        education from the University of Houston at Clear Lake and Bachelor of

        Science in sociology from Texas A&M University. I have worked as an

        Assistant Professor at Fordham University, a post-doctoral fellow at Emory

        University and Centers for Disease Control and Prevention, a Behavior

        Scientist at the Centers for Disease Control and Prevention, and as a

       Research Scientist at the non-profit company Education Development
     Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 3 of 18



        Center, Inc. I am currently a professor in the Department of Demography at

        The University of Texas at San Antonio where I also serve as the director of

        the Institute for Demographic and Socioeconomic Research (IDSER). I have

        extensive experience working as an applied demographer and my current

        work focuses on public policy related research and training applied

        demographers.

3.      Based on my education, qualifications, experience and knowledge of the

        relevant literature, I believe the following statements are true and accurate.

4.      Economic factors are strongly associated with many migrant flows. For

        example, differences in economic growth, wages, and the employment

        situation between the United States and Mexico are critical determinants of

        immigration, and migration of labor out of Mexico (Aguila, 2012). Most

        undocumented migrants coming to the U.S. are doing so to work. Massey

        et.al. found that that undocumented migration from Mexico appears to

        reflect U.S. labor demand and access to migrant networks (Massey, Durand,

        & Pren, 2014).

5.     Most migration (inter-county) within the United States is employment

       related. Analysis of data from the Current Popula tion Survey indicates that

       about 43% of moves across county lines between 2012 and 2013 were

       employment related and 30% were family related (Ihrke, 2014).

6.     Kennan and Walker found that interstate migration decisions are influenced

       to a substantial extent by income prospects. Their research su ggests that
     Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 4 of 18



        the link between income and migration decisions is driven both by

        geographic differences in mean wages and by a tendency to move in search

        of a better locational match when the income realization in the current

        location is unfavorable (Kennan & Walker, 2011).

7.      In part, the Immigration Reform and Control Act (IRCA) is intended to

        restrict unauthorized immigration into to the United States by making it

        illegal for employers to hire unauthorized immigrants and imposing

        sanctions on employers who employ unauthorized immigrants (Wishnie,

        2007). Several states have adopted laws to require E-Verify to make hiring

        of undocumented immigrants more difficult. Orrenius and Zadvodny found

        that possible undocumented immigrants in states that had implemented

        such efforts may have more difficulty working and more difficulty changing

        jobs (Orrenius & Zavodny, 2016). They also found some evidence suggesting

        ".. . that most of the drop in the number of already-present unauthorized

        immigrants in states that adopt universal E-Verify laws is due to them

        leaving the USA entirely (Orrenius & Zavodny, 2016)."

8.      While DACA participants have motivation to stay in the U.S. and to comply

        with DACA rules, it is reasonable to conclude that some DACA participants

        would return to their country of origin if they lose or are not given

        permission to work in the U.S. The causes of return migration are difficult

        to address because there is limited research and understanding of return

        migration. Among DACA participants there is variation in a number of
      Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 5 of 18




         characteristics such as age at immigration, tenure in the U.S., educational

         attainment, language fluency, and others. Some of these characteristics and

         combinations would make it more or less likely for some DACA participants

         to emigrate if they were denied permission to work in the U.S.

9.       In a study of young immigrants to the U.S., Regan and Olsen found they

         were less likely than older immigrants to return to their country of origin

         (Reagan & Olsen, 2000). Child and young immigrants who migrated later in

         their childhood (having spent more time in their country of origin) were

         more likely to return to their country of origin than those who immigrated

         when they were younger. They also found that immigrants with college

         degrees were more likely to return to their country of origin than those

         without.

10.      In a study of characteristics associated with emigration of foreign born

         persons in the U.S. (return migration), Van Hook and Zhang found that

        "indicators of economic integration (home ownership, school enrollment,

        poverty) and social ties in the U.S. (citizenship, having young children,

        longer duration in the United States) deter emigration (Van Hook & Zhang,

        2011)." They found that indicators favoring return migration to country of

        origin included having connections with the sending society, such having a

        spouse or close family there.

11.     With loss of permission to work in the U.S., some DACA participants could

        be expected to migrate out of the U.S. back to their country of origin or to
      Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 6 of 18



         another country where they would be able to work. DACA participants who

         would be more likely to return to their country of origin, under conditions

         where they could not work legally in the U.S., could be expected be similar

         to undocumented migrants who return to country of origin. That is, those

         DACA participants who migrated to the U.S. when they were older, who

         have strong family relationships in their country of origin, those who had

         met savings goals, and those who had achieved higher levels of education

         would be more likely to emigrate under conditions of not being able to work

         in the U.S. The variation in characteristics within the DACA applicant

         population suggests that some do have characteristics that have been

         associated with higher probability of emigration from the U .S. among

         undocumented immigrants (i.e., migrating as older teenagers and obtaining

         higher levels of educational attainment).



12.      References:

13.      Aguila, E. (2012). United States and Mexico: Ties That Bind, Issues That

         Divide (2 ed.). Santa Monica, CA: RAND.

14.      Ihrke, D. (2014). Reason for Moving: 2012 to 2013. Current population

         reports. Washington, DC: US Census Bureau, 20, 57 4.

15.      Kennan, J., & Walker, J. R. (2011). The Effect of Expected Income on

         Individual    Migration    Decisions.       Econometrica,   79(1),   211-251.

         doi:doi:10.3982/ECTA4657
      Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 7 of 18



16.      Massey, D.S., Durand, J., & Pren, K. A. (2014). Explaining Undocumented

         Migration to the U.S. International Migration Review , 48(4), 1028-1061.

         doi:doi: 10.1111/imre.12151

17.      Orrenius, P. M., & Zavodny, M. (2016). Do state work eligibility verification

         laws reduce unauthorized immigration? IZA Journal of Migration, 5(1), 5.

         doi:10.1186/s40176-016-0053-3

18.      Reagan, P. B., & Olsen, R. J. (2000). You can go home again: Evidence from

         longitudinal data. Demography, 37(3), 339-350. doi:10.2307/2648046

19.      Van Hook, J., & Zhang, W. (2011). Who Stays? Who Goes? Selective

         Emigration Among the Foreign-Born. Population Research and Policy

         Review, 30(1), 1-24. doi:10.1007/sll113-010-9183-0

20.      Wishnie, M. J. (2007). Prohibiting the employment of unauthorized

         immigrants: The experiment fails. U . Chi. Legal F., 193.




         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

         Executed on this   1'0   day of April, 2018.




                                                 LLOYD POTTER, PH.D.
   Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 8 of 18




                                     Lloyd B. Potter
                               Department of Demography and
                  Institute for Demographic and Socioeconomic Research
                              University of Texas at San Antonio
                                  501 W. César Chávez Blvd.
                                   Monterey Bldg., 4th Floor
                                San Antonio, Texas 78207-4415
                                    Phone: (210) 458-6530
                                 Email: Lloyd.Potter@utsa.edu

Educational Background:

       M.P.H.        Epidemiology, Emory University, Rollins School of Public Health, spring
                     1993.

       Ph.D.         Demography/Sociology, University of Texas at Austin, fall 1989.
                     Dissertation: Proximate and Non-Proximate Causes of Racial Life
                      Expectancy Differentials in the U.S., 1970 and 1980. Co-Chairs: Omar
                      Galle and Teresa Sullivan

       M.S.          Education, University of Houston Clear Lake, spring 1981.

       B.S.          Sociology, Texas A&M University, fall 1979.

                     Clear Lake High School, Houston, TX. Clear Creek Independent School
                     District, spring 1975

Professional Positions:

2010-present State Demographer of Texas and Director of the Texas Demographic Center.
2008-present Director, Institute for Demographic and Socioeconomic Research, University of
             Texas at San Antonio, San Antonio, TX.
2008-present Professor, Department of Demography, University of Texas at San Antonio, San
             Antonio, TX.
2008-present Adjunct faculty, The University of Texas School of Public Health at Houston
             through the San Antonio Regional Campus.
2014-2015    Associate Dean for Research, College of Public Policy, University of Texas at
             San Antonio, San Antonio, TX.
2009- 2011 Interim-Chair, Department of Demography, University of Texas at San Antonio,
             San Antonio, TX.
2001-2004    Adjunct faculty member, University of Michigan School of Public Health,
             Summer Epidemiology Seminar.
2000-2008    Director, Center for the Study and Prevention of Injury, Violence, and Suicide.
             Education Development Center Inc., Newton, MA.
   Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 9 of 18
                                                                        L. B. Potter April 2018


1998-99      Detail from CDC to Massachusetts Department of Public Health (9 months) –
             Injury Surveillance Program, Boston, Massachusetts. Developed surveillance
             report on suicide in the state.
 1997        Detail from CDC to Hanoi School of Public Health, Field Epidemiology Training
             Program, Hanoi, Vietnam. Developed course on demographic methods in public
             health.
1995-2000    Team Leader (Branch Chief), Youth Violence and Suicide Prevention, Division of
             Violence Prevention, National Center for Injury Prevention and Control, Centers
             for Disease Control and Prevention, Atlanta, Georgia. Managed CDC’s scientific
             and grant program portfolio on youth violence and suicide prevention.
 1993-1995   Team Leader, Suicide Prevention, Division of Violence Prevention, National
             Center for Injury Prevention and Control, Centers for Disease Control and
             Prevention, Atlanta, Georgia. Manage CDC scientific program on suicide
             prevention.
 1992        Consultant, Field Epidemiology Training Program, Taiwan Department of Health,
             Taipei, Taiwan, R.O.C. Provided training on research and survey methodology.
 1991-93     National Institute of Mental Health HIV/AIDS Post-Doctoral Fellow, Emory
             University School of Public Health/Centers for Disease Control and Prevention,
             Atlanta, Georgia. Received Masters of Public Health and conducted HIV/AIDS
             prevention research at CDC.
 1989-91     Assistant Professor of Sociology, Fordham University, Bronx, New York.
1990 & 91    Lecturer, summers, University of Texas at Austin, Department of Sociology.
             Managed and taught the NSF funded Research Experience for Undergraduates
             (REU) program.
 1989        Research Associate, University of Texas at Austin, Departments of Social Work
             and Home Economics. Conducted research on adoption.
 1988        Research Associate, University of Texas at Austin, Population Research Center.
 1987-88     Research Associate, Texas A&M University, Department of Rural Sociology,
             College Station, Texas. Assisted with book on farm financial crisis, Texas
             population estimates and projections and socioeconomic impact assessments
 1986        Social Science Analyst, summer, Center for International Research, U.S. Bureau
             of the Census, Washington D.C. Developed population estimates, projections, and
             profiles for various countries
 1985        United Nations Intern, summer, Population Policy Section, New York, New York.
             Developed population estimates, projections, and profiles for various countries
1984-87      Research Assistant,, University of Texas at Austin, Population Research Center.
             Conducted research on consumer bankruptcy
1983-84      Research Assistant, Texas A&M University, Department of Rural Sociology,
             College Station, Texas. Assisted with population estimates and projections for
             Texas.
 1981-83     Teacher, LaPorte Independent School District, LaPorte, Texas.

Awards and Honors:
 2017-present Peter Flawn Professor
 2012         Outstanding Clear Creek Independent School District (CCISD) Alumni Award,
              Clear Creek Education Foundation.

                                                                                             2
  Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 10 of 18
                                                                          L. B. Potter April 2018


 2005         Allies for Action Award, Suicide Prevention Action Network
 2000         Special Act of Service Award, CDC. For leadership in the conceptualization and
              production of "Best Practices of Youth Violence Prevention."
 2002         Surgeon General's Exemplary Service Award. For leadership in developing a
              National Strategy for Suicide Prevention.
 1998         Builder Award for the National Strategy for Suicide Prevention, Suicide
              Prevention Advocacy Network
 1996         Special Act of Service Award, CDC. For leadership toward establishing CDC's
              Behavioral and Social Science Working Group.
 1996         Special Act of Service Award, CDC. For efforts to assess achievement of Healthy
              People 2000 objectives in the area of injury and violence.
1993-96       Equal Opportunity Award, CDC. For leadership toward creating a diverse and
              work environment.
 1986         Professional Development Award, Graduate School, University of Texas at
              Austin
1984-85 &     National Institute of Child Health and Development Trainee.
1988-89       University of Texas at Austin.

Research Activities Summary:
Peer Reviewed
   1.    Valenzuela, C., Valencia, A., White, S., Jordan, J. J., Cano, S. L., Keating, J. P.,
         Nagorski, J. J., Potter, L. B. An analysis of monthly household energy consumption
         among single-family residences in Texas, 2010, Energy Policy, 2014(69):263-272,
         ISSN 0301-4215, http://dx.doi.org/10.1016/j.enpol.2013.12.009. (senior and
         corresponding author with student as first).
   2.    Howard, J.T., Potter, L.B., An assessment of the relationships between overweight,
         obesity, related chronic health conditions and worker absenteeism. Obesity Research &
         Clinical Practice 2014(8):1-15. (student first author)
   3.    Goldston D, Walrath C, McKeon R, Puddy R, Lubell K, Potter L, Rodi M.. The Garrett Lee
         Smith Memorial Suicide Prevention Program. Suicide & Life-Threatening Behavior
         2010;40 (3):245-256.
   4.    Durant T, Mercy J, Kresnow M, Simon T, Potter L, Hammond R. Racial Differences in
         Hopelessness as a Risk Factor for a Nearly Lethal Suicide. Journal of Black
         Psychology.2006; 32: 285-302
   5.    Stone D, Barber C, Potter L. Public health training online: the National Center for
         Suicide Prevention Training. American Journal of Preventive Medicine, 2005;29: 247–
         51.
   6.    Potter L, Stone D. Suicide prevention in schools: what can and should be done.
         American Journal of Health Education, 2003, 34(5 Suppl): s35-s41
   7. Powell K, Kresnow M, Mercy J, Potter L, Swann A, Frankowski R, Lee R, Bayer T.
         Alcohol Consumption and Nearly Lethal Suicide Attempts. Suicide and Life
         Threatening Behavior, 2001;31(5):SS 30-41.
   8. Potter L, Kresnow M, Powell K, Simon T, Mercy J, Lee R, Frankowski R, Swann A,
         Bayer T, O'Carroll P. The Influence of Geographic Mobility on Nearly Lethal Suicide
         Attempts. Suicide and Life Threatening Behavior, 2001;31(5):SS 42-48.



                                                                                               3
     Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 11 of 18
                                                                             L. B. Potter April 2018


9.     Kresnow M, Ikeda R, Mercy J, Powell K, Potter L, Simon T, Lee R, Frankowski R. An
       Unmatched Case-Control Study of Nearly Lethal Suicide Attempts in Houston, Texas:
       Research Methods and Measurements. Suicide and Life Threatening Behavior,
       2001;31(5):SS 7-20.
10.    Swahn M, Potter L. Factors Associated with the Medical Severity of Suicide Attempts
       in Youths and Young Adults. Suicide and Life Threatening Behavior, 2001;31(5):SS
       21-29.
11.    Simon T, Swann A, Powell K, Potter L, Kresnow M, O'Carroll P. Characteristics of
       Impulsive Suicide Attempts and Attempters. Suicide and Life Threatening Behavior,
       2001;31(5):SS 49-59.
12.    Ikeda R, Kresnow M, Mercy J, Powell K, Simon T, Potter L, Durant T, Swahn M.
       Medical Conditions and Nearly Lethal Suicide Attempts. Suicide and Life Threatening
       Behavior, 2001;31(5):SS 60-68.
13.    Anderson M, Kaufman J, Simon T, Barrios L. Paulozzi L, Ryan G, Hammond R,
       Modzeleski W, Feucht T, Potter L, School-Associated Violent Deaths Study Group.
       "School-Associated Violent Deaths in the United States, 1994-1999," JAMA.
       2001;286:2695-2702.
14.    Dahlberg LL., Potter LB. Youth violence: developmental pathways and prevention
       challenges. American Journal of Preventive Medicine 2001;20(1 Supl 1):3-14.
15.    Kresnow M, Powell KE, Webb KB, Mercy JA, Potter LB, Simon TR, Ikeda RM,
       Frankowski R. Assigning time-linked exposure status to controls in unmatched case-
       control studies: alcohol use and nearly lethal suicide attempts. Statistics in Medicine
       2001;20(9/10):1479-85
16.    Mercy J, Kresnow M, O'Carroll P, Lee R, Powell K, Potter L, Swann A, Frankowski R,
       Bayer T. Is Suicide Contagious? A Study of the Relation between Exposure to the
       Suicidal Behavior of Others and Nearly Lethal Suicide Attempts. Am. J. Epidemiol.
       2001 154: 120-127
17.    Johnson G, Krug E, Potter L. Suicide Among Adolescents And Young Adults: A
       Cross-National Comparison Of 34 Countries. Suicide and Life-Threatening Behavior,
       2000 Spring; 30(1):74-82.
18.    Potter L, Sacks J, Kresnow M, Mercy J. Nonfatal Physical Violence, United States,
       1994. Public Health Reports. 1999 Jul-Aug;114(4):343-52.
19.    Potter L, Kresnow M, Powell K, O'Carroll P, Lee R, Frankowski R, Swann A, Bayer T,
       Bautista M, Briscoe M. Identification of nearly fatal suicide attempts: Self-Inflicted
       Injury Severity Form. Suicide and Life-Threatening Behavior. 28(2):174-186, 1998.
20.    Grabbie L, Demi A, Camann M, Potter L. Suicide and health status among the elderly:
       The National Mortality Followback Survey. American Journal of Public Health, 1997
       Mar;87(3):434-7.
21.    Mercy J, Potter L. Combining analysis and action to solve the problem of youth
       violence. American Journal of Preventive Medicine 1996; Supplement to Volume
       12(5):1-2.
22.    Kachur S., Potter L, Powell K, Rosenberg M. Suicide: Epidemiology, Prevention,
       Treatment. Adolescent Medicine: State of the Art Reviews, 25(2):171-182, 1995.
23.    Potter L, Powell K, Kachur S. Suicide Prevention from a Public Health Perspective.
       Suicide and Life Threatening Behavior, 25(1):83-92, 1995.



                                                                                                  4
  Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 12 of 18
                                                                          L. B. Potter April 2018


   24. Potter L, Rogler L, Moscicki E. Depression Among Puerto Ricans in New York City:
         The Hispanic Health and Nutrition Examination Survey. Social Psychiatry and
         Psychiatric Epidemiology, 30:185-193, 1995.
   25. Potter L, Anderson J. Patterns of Condom Use, Sexual Behavior and STDs/HIV Among
         Never-Married Women. Sexually Transmitted Diseases, 20(4), 1993.
   26. Burr J, Potter LB, Galle O, Fossett M. Migration and Metropolitan Opportunity
         Structures: A Demographic Response to Racial Inequality. Social Science Research,
         22, 1992.
   27. Galle O, Burr J, Potter L. Rethinking Measures of Migration: On the Decomposition of
         Net Migration. Social Indicators Research, 28, 1992.
   28. Potter L. Socioeconomic Determinants of Black-White Male Life Expectancy
         Differentials, 1980. Demography, 28(2):303-322, 1991.
   29. Potter L, Galle O. Residential and Racial Mortality Differentials in the South by Cause-
         of-Death. Rural Sociology, Summer 1990.
Edited Book
 1.      Hoque, N., Potter, LB. (eds), Emerging Techniques in Applied Demography,
         Dordrecht Heidelberg New York London: Springer, (2014). ISBN 978-94-017-8989-9.
Book Chapters
     1. Potter, L. Chapter 13 Youth Suicide. In Liller KD (ed), Injury Prevention for Children
            and Adolescents: Research, Practice, and Advocacy 2nd Edition. Washington, DC:
            American Public Health Association, 2012, eISBN: 978-0-87553-250-9
     2. Potter L. Violence Prevention. In Gorin SS, Arnold J (eds), Health Promotion in
            Practice, Chapter 12 (pp. 392-426). San Francisco, CA: Jossey-Bass, 2006.
     3. Potter L. Youth Suicide. In Liller KD (ed), Injury Prevention for Children and
            Adolescents: Research, Practice, and Advocacy, Chapter 13 (pp. 321-340).
            Washington, DC: American Public Health Association, 2006.
     4. Potter L. Public Health and Suicide Prevention. In Lester D (ed), Suicide Prevention:
            Resources for the New Millennium, Chapter 5 (pp. 67-82). Ann Arbor, MI:
            Sheridan Books, 2000.
     5. Potter L. Understanding the Incidence and Origins of Community Violence: Toward a
            Comprehensive Perspective of Violence Prevention. In Gullota T (ed), Violence In
            Homes And Communities, Chapter 4 (pp. 101-132). Sage Publications, 1999.
     6. Cohen L, Potter L. Injuries and Violence: Risk Factors and Opportunities for
            Prevention During Violence. In: Fisher M, Juszczak L, Klerman L, eds. Adolescent
            Medicine: Prevention Issues in Adolescent Health Care. Philadelphia, PA: Hanley &
            Belfus, Inc., 1999:125-135.
     7. Potter L, Mercy J. Public health perspective on interpersonal violence among youths in
            the United States. In Stoff DM, Breiling J, Maser JD, editors. Handbook of
            antisocial behavior. New York: John Wiley & Sons, Inc; 1997
     8. Potter L, Powell K. The Public Health Approach to Suicide Prevention in the United
            States. Pp.329-345, in Ramsey RF, Tanney BL (`eds), Global Trends in Suicide
            Prevention: Tow ard the Development of National Strategies for Suicide Prevention.
            Mumbai, India: Tata Institute of Social Sciences, 1996.
 9.      Murdock S, Leistritz F, Hamm R, Albrecht D, Potter L, Backman K. Impacts of the
            Farm Financial Crisis of the 1980s on Resources and Poverty in Agriculturally



                                                                                               5
  Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 13 of 18
                                                                           L. B. Potter April 2018


         Dependent Counties in the United States. Pp. 67-94 in Rodgers H, Weiher G, (eds.).
         Rural Poverty: Special Causes and Policy Reforms. NY:Greenwood Press 1989.
10.     Murdock S, Leistritz F, Hamm R, Albrecht D, Potter L, Backman K. Impacts of the
         Farm Financial Crisis of the 1980s on Resources and Poverty in Agriculturally
         Dependent Counties in the United States. Policy Studies Review, 1988;7(4):810-
         827.
11.     Murdock S, Potter L, Hamm R, Backman K, Albrecht D, Leistritz L. The
         Implications of the Current Farm Crisis for Rural America. Pp. 169-184 in Steve
         Murdock and Larry Leistritz (eds.) The Farm Financial Crisis: Socioeconomic
         Dimensions and Implications for Producers and Rural Areas. Boulder, Colorado:
         Westview Press, 1988.
12.     Murdock S, Potter L, Hamm R, Albrecht D. Demographic Characteristics of Rural
         Residents in Financial Distress and Social and Community Impacts of the Farm
         Crisis. Pp. 113- 140 in Steve Murdock and Larry Leistritz (eds.) The Farm
         Financial Crisis: Socioeconomic Dimensions and Implications for Producers and
         Rural Areas. Boulder, Colorado: Westview Press, 1988.
13.   Murdock S, Albrecht D, Potter L, Backman K, Hamm R. Demographic, Socioeconomic
         and Service Characteristics of Rural Areas in the United States: The Human Resource
         Base for the Response to the Crisis. Pp. 45-73 in Murdock S, Leistritz L, (eds.) The
         Farm Financial Crisis: Socioeconomic Dimensions and Implications for Producers and
         Rural Areas. Boulder, Colorado: Westview Press, 1988.
14.   Murdock S, Potter L, Backman K, Hamm R, Hwang S. Patterns of Post-1980 Population
         Change in Towns and Cities in Texas: An Analysis of the U.S. Bureau of the Census
         Population Estimates for 1982, 1984 and 1986. Department of Rural Sociology
         Technical Report No. 88-2. College Station, Texas: The Texas Agricultural Experiment
         Station, March 1988.
15.   Murdock S, Schriner E, Hamm R, Jones L, Potter L. An Analysis of Selected Human
         Resource and Environmental Impact Dimensions of the Amarillo and Dallas-Fort Worth
         Super-Conducting Super Collider Siting Areas. Report submitted to The National
         Research Laboratory Commission, Office of the Governor, State of Texas, July 1987.
Commentary
1.    Rosenberg M, Mercy J, Potter L. Firearms and suicide. New England Journal of Medicine.
         1999 Nov 18;341(21):1609-11
2.    Potter L, Rosenberg M, Hammond W. Suicide in youth: a public health framework
         [comment]. Journal of the American Academy of Child & Adolescent Psychiatry.
         37(5);484-7, 1998 May.
Other
1.    White, S., Potter, L. B., You, H., Valencia, A., Jordan, J., & Pecotte, B. (2016). Texas
         Mobility.
         demographics.texas.gov/Resources/publications/2016/2016_11_01_TexasMobility.pdf
2.    Valencia, A., Potter, L. B., White, S., You, H., Jordan, J., & Pecotte, B. (2016). Aging in
         Texas: Introduction.
         demographics.texas.gov/Resources/publications/2016/2016_06_07_Aging.pdf
3.    Potter, L. Community Assessment: Wintergarden Head Start and Early Head Start
         Program 2014. Institute for Demographic and Socioeconomic Research, University of
         Texas at San Antonio, 2014.

                                                                                                6
     Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 14 of 18
                                                                            L. B. Potter April 2018


4.      Potter, L. Community Assessment AVANCE-San Antonio Head Start and Early Head
           Start Program 2014. Institute for Demographic and Socioeconomic Research,
           University of Texas at San Antonio, 2014.
5.      Potter, L., Valenzuela, C., Flores, M., Jordan, J., Valencia, l., White, S., Keating, J.,
           Canos,S., Nagorski, J., Karuppusamy, S. Robinson. S. Modeling Household Energy
           Consumption in Bexar County, 2010, Confidential Research Report. Institute for
           Demographic and Socioeconomic Research, University of Texas at San Antonio,
           2014.
6.      Potter, L. Community Assessment Update, City of San Antonio Head Start Program.
           Institute for Demographic and Socioeconomic Research, University of Texas at San
           Antonio, 2013
7.      Potter, L (Chair), Horowitz, R., Robin, D., Tillyer, R. Recommendations for Fostering
           Research Productivity and Creating a Research Culture at the University of Texas at
           San Antonio. UTSA Research Advisory Board - Sub-Committee on Macro Research
           Issues, 2013
8.      You, H., White, S., Potter, L. An Examination of Static and Dynamic Aspects of
           Uninsurance In Texas. Institute for Demographic and Socioeconomic Research.
           Report for Methodist Healthcare Ministries. University of Texas at San Antonio, 2012.
9.      Potter, L., Ozuna, C., Campbell, J. Community Assessment San Antonio & Bexar County
           Head Start Program 2012. . Institute for Demographic and Socioeconomic Research,
           University of Texas at San Antonio, 2012
10.     Garza, J., Flores, M., Jordan, J., Potter, L. Community Assessment Report for San
           Antonio Head Start. Institute for Demographic and Socioeconomic Research,
           University of Texas at San Antonio, 2010
11.     Garza, J., Potter, L., Jordon, J. Community Assessment Report for San Antonio Head
           Start. Institute for Demographic and Socioeconomic Research, University of Texas at
           San Antonio, 2009.
12.     Malley E, Posner M, Potter L. Suicide risk and prevention for lesbian, gay, bisexual,and
           transgender youth. Suicide Prevention Resource Center. Newton, MA: Education
           Development Center, Inc. 2008.
13.     Potter L, Silverman M, Connorton E, Posner M. Promoting Mental Health and Preventing
           Suicide in College and University Settings. Suicide Prevention Resource Center,
           Newton, MA: Education Development Center, Inc., 2004.
14.     Potter L. Suicide Prevention: Prevention Effectiveness and Evaluation. Atlanta, GA:
           SPAN, USA, 2001.
15.     Silverman M, Davidson L, Potter L, (eds.) National Suicide Prevention Conference
           Background Papers, October 1998, Reno, Nevada. Suicide and Life-Threatening
           Behavior, 31(S), 2001.
16.     Potter L, Hasbrouk L. Influence of Homicide on Racial Disparity in Life Expectancy ---
           United States, 1998. MMWR, September 14, 2001 / 50(36);780-3.
17.     Davidson L, Potter L, Ross V. The Surgeon General's Call To Action To Prevent Suicide.
           Washington, DC: U.S. Public Health Service,1999.
18.     Moscicki E, Muehrer P, Potter L. Introduction to Supplemental Issue: Research Issues in
           Suicide and Sexual Orientation. Suicide and Life-Threatening Behavior
           1995;Supplement:25:1-3.



                                                                                                 7
  Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 15 of 18
                                                                          L. B. Potter April 2018


19.    Kachur S, Potter L, James S, Powell K. Suicide in the United States, 1980-1992. Atlanta:
         Centers for Disease Control and Prevention, National Center for Injury Prevention and
         Control, 1995. Violence Surveillance Summary Series, No. 1.
20.    O'Carroll P, Potter L., Mercy J. Suicide Contagion and the Reporting of Suicide:
         Recommendations from a National Workshop. MMWR 43(No. RR-6):8-18, 1994
21.    O'Carroll P, Potter L. Programs for the Prevention of Suicide Among Adolescents and
         Young Adults. MMWR 43(No.RR-6):1-7, 1994

Under review:
      Valenzuela, C., Potter, L., Differential Residential Energy Consumption Patterns by Race
         and Ethnicity and Implications for Addressing Inequalities through Conservation
         Strategies. Revised and resubmitted (March 2018), Journal of Energy Policy.

Selected Funding History:
9/15-8/20 The New 100th Meridian: Urban Water Resiliency in a Climatic and Demographic
           Hot Spot (Co-PI). Funder: National Science Foundation.
8/15-present Demographic Data and Assistance (PI). Funder: Texas Department of
           Transportation
1/12-8/13 SA2020 Indicators and Education Data (PI). Funder: City of San Antonio
1/12-6/13 Energy Efficiency in Residential Buildings (PI). Funder: CPS Energy
6/12-9/12 Demographic Profile and Projections of San Marcos, Texas (PI). Funder: City of
           San Marcos.
2/09-present Head Start Community Assessment (PI). City of San Antonio
8/09-present Estimation Allocation Factors for Local Workforce Development Areas (PI).
           Funder: Texas Workforce Commission.
4/08-7/08 Development of Indicators for Violence Against Children (PI). Funder: World
           Health Organization and UNICEF.
9/07-9/09 TEACH-VIP E-Learning Initiative (PI). Funder: Centers for Disease Control and
           Prevention
9/02-9/10 Suicide Prevention Resource Center (PI). Funder: Substance Abuse and Mental
           Health Services Administration.
4/02-8/11 Children’s Safety Network National Resource Center (PI). Health Resource and
           Services Administration, Maternal and Child Health Bureau.




                                                                                               8
  Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 16 of 18
                                                                        L. B. Potter April 2018


Teaching:
      Dissertations chaired:
             Jewel Barnett, December 2017, Barriers to Health: Place and Food Insecurity as
                  Determinants of Childhood Obesity
             Pamela Willrodt, July 2016, Vietnam-Era Veteran Health: A Life-Course
                  Perspective at the End of Middle-Adulthood
             Mikiko Oliver, August 2015, Population Aging and Economic Growth in the
                  United States and Japan
             Alexis Santos Lozono, April 2015, Inequalities in Human Papillomavirus
                  Vaccination for Female Adolescents in the United States
             John Garza, April 2014, Spatially Oriented Demographic Determinants of
                  Foreclosures in Bexar County
             Sadasivan Karuppusamy, September 2013, The Determinants and Trends in the
                  Household Energy Consumption for Different End Uses in the United States
                  During 2001-2009
             Carlos Valenzuela, April 2013, An Analysis of Household Energy Consumption
                  by Race/Ethnic Composition: Incorporating Racial Stratification in the
                  Lifestyle Perspective,
             Frank Martinez III, December 2012, Las Colonias de la Frontera: A Study of
                  Substandard Housing Settlements along the Texas-Mexico Border

       Dissertation Committee member:
              Dorian Galindo, May 2018
              Sharon Goodwin, May 2017
              Rebecca Adeigbe, May 2017
              Clarissa Ozuna, December 2017
              Xiaoling Liang, August, 2017
              Paul Chance Kinnison, June 2016
              Danielle Gordon, May 2016
              Heidy Colon Lugo, December 2015
              Romona Serban, August 2015
              Mikiko Oliver, August 2015
              Jeffrey Howard, April 2014
              Susanne Schmidt, December 2013
              Jinny Case , June 2013
              Brian Munkombwe, April 2013
              Rabindra K.C. ,December 2013
              Mathew Martinez, December 2013
              Ke Meng , December 2012
              Samantha John, December 2012
              Victoria Locke, May 2012
              Alma Martinez-Jimenez, December 2011
              Lila Valencia, May 2011
              David Armstrong , May 2011
              Emma Mancha, May 2011
              Joseph Campbell, May 2011

                                                                                              9
  Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 17 of 18
                                                                       L. B. Potter April 2018


             Mary Hogan, May 2011
             Gilbert Suarez, May 2011
             Mike Cline, August 2010
             Miguel Flores, August 2010
             Deborah Perez, August 2010
             Eliza Hernandez, August 2010
             Jennifer Roth, August 2010
             Marguerite Sagna, August 2010
             Mary Bollinger, May 2010



Courses taught at UTSA (all graduate):
          1. Applied Demography and Urban and Regional Planning
          2. Applied Demography in Policy Settings
          3. Demographic Methods of Analysis I
          4. Demographic Methods of Analysis II
          5. Social Demography and Community Trends
          6. Social and Economic Impact Assessment
          7. Survey Methods for Demographers
          8. Special Topic Reading Courses (multiple)
          9. Dissertation hours (multiple)

  Professional
      Co-Editor: Population Research and Policy Review 2015 (peer-reviewed journal)
      Peer reviewer:
       Suicide and Life-Threatening Behavior
       American Journal of Preventive Medicine
       American Journal of Public Health
       Archives of General Psychiatry
       Demography
       Injury Prevention
       New England Journal of Medicine




                                                                                           10
Case 1:18-cv-00068 Document 411-2 Filed on 06/26/19 in TXSD Page 18 of 18
                                                                    L. B. Potter April 2018


  Membership:
    Southern Demographic Association, Past-President
    Population Association of America
    American Sociological Association
    Rural Sociological Association.
    International Union for the Scientific Study of Population
    American Public Health Association
Miscellaneous:
    State Demographer of Texas, 2010 to Present
    Testimony on demographic topics for Texas House and Senate standing and special
       committees
    Consultation with Texas House and Senate members and staff members on various
       demographic topics
    Demographic analysis for San Antonio Mayor’s Office for Pre-K for SA
    Public speaking on demographic topics (~35 per year
       http://demographics.texas.gov/Presentations)
    San Antonio P-16 Data Support Council Member
    San Antonio CI Now Board Chair
    Applied Demography Conference, organizer and program chair for 2010, 2012, 2014,
    2017.




                                                                                        11
   Case 1:18-cv-00068 Document 411-3 Filed on 06/26/19 in TXSD Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION

                                                    )
 STATE OF TEXAS, ET AL.;                            )
                                                    )
                                        Plaintiffs, )
                                                    )
 v.                                                 )       Case No. 1:18-cv-00068
                                                    )
 UNITED STATES OF AMERICA, ET AL.;                  )
                                                    )
                                      Defendants, )
                                                    )
 and                                                )
                                                    )
 KARLA PEREZ, ET AL.;                               )
                                                    )
 STATE OF NEW JERSEY,                               )
                                                    )
                            Defendant-Intervenors. )
                                                    )

  ORDER DENYING DEFENDANT-INTERVENORS’ MOTION TO STRIKE
                   PLAINTIFFS’ EXPERTS

      On this date, the Court considered Defendant-Intervenors’ Motion to Strike

Plaintiff States’ Experts. After considering the motion, any responses thereto, and all

other matters properly before the Court, the Court believes the motion is without

merit and should be DENIED.

      IT IS THEREFORE ORDERED that Defendant-Intervenors’ Motion to Strike

Plaintiff States’ Experts is DENIED.


      SIGNED on this the ______ day of ________________, 2019.


                                                   ______________________
                                                   Andrew S. Hanen,
                                                   U.S. District Court Judge
